                            Case 2:20-cv-00988-JAD-EJY Document 5 Filed 06/29/20 Page 1 of 2



                        1   F. Christopher Austin, Esq.
                            Nevada Bar No. 6559
                        2   caustin@weidemiller.com
                            WEIDE & MILLER, LTD.
                        3   10655 Park Run Drive, Suite 100
                            Las Vegas, NV 89144
                        4   Tel: (702) 382-4804
                            Fax: (702) 382-4805
                        5   Attorney for Defendant

                        6                               UNITED STATES DISTRICT COURT

                        7                                       DISTRICT OF NEVADA

                        8
                              GARY M. OWENS,                                   Case No.: 2:20-cv-00988-JAD-EJY
                        9
                                         Plaintiff,                               STIPULATION AND ORDER FOR
                       10                                                         EXTENSION OF TIME TO ANSWER
                       11     v.                                                  OR OTHERWISE RESPOND TO THE
                                                                                  COMPLAINT
                       12     PINNACLE RECOVERY, INC.,
                                                                                       (First Extension Request)
                       13                Defendant.
                       14           Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule 1A 6-1, Plaintiff Gary
                       15   M. Owens and Defendant Pinnacle Recovery, Inc., by and through their respective counsel of
                       16   record, Kind Law and Freedom Law Firm, on behalf of Plaintiff, and Weide & Miller, Ltd.,
                       17   appearing on behalf of the Defendant, hereby agree and stipulate for an extension of time for
                       18   Defendant to file and serve their answer or other responses to the Complaint from the current
                       19   deadline of June 26, 2020, up to and including July 26, 2020. This is the first request by the parties
                       20   for such an extension.
                       21           Good cause for this request exists to provide Defense counsel, who was retained well after
                       22   the service of the Complaint to consult regarding the allegations and to respond to Plaintiff’s good
                       23   faith offer to engage in settlement discussions in this patent infringement litigation.
                       24   ///
                       25   ///
                       26   ///
                       27   ///
                       28   ///
WEIDE & MILLER, LTD.
10655 PARK RUN DR.,
      SUITE 100
     LAS VEGAS,             fca-w-1147                                        1
   NEVADA 89144
   (702) 382-4804
                            Case 2:20-cv-00988-JAD-EJY Document 5 Filed 06/29/20 Page 2 of 2



                        1           For the foregoing reasons, the parties hereby stipulate to extend the deadline for the

                        2   Defendant to answer or otherwise respond to the Complaint from June 26, 2020, to July 26, 2020.

                        3           DATED: June 26, 2020

                        4           IT IS SO AGREED AND STIPULATED:

                        5    KIND LAW                                         WEIDE & MILLER, LTD.

                        6    By: /s/ Michael Kind___________                  By: /s/ F. Christopher Austin
                             Michael Kind                                     F. Christopher Austin, Esq.
                        7    Nevada Bar No. 13903                             Nevada Bar No. 6559
                             mk@kindlaw.com                                   caustin@weidemiller.com
                        8    8860 South Maryland Parkway, Suite 106           10655 Park Run Drive, Suite 100
                             Las Vegas, NV 89123                              Las Vegas, NV 89144
                        9
                             George Haines
                       10    Nevada Bar No. 9411                              Attorney for Defendant
                             georgehaines@hainesandkrieger.com
                       11    Freedom Law Firm
                             8985 S. Easter Ave., Suite 350
                       12    Henderson, NV 89123

                       13    Attorneys for Plaintiff

                       14
                                                                        IT IS SO ORDERED:
                       15

                       16
                                                                        UNITED STATES MAGISTRATE JUDGE
                       17
                                                                        DATED: June 29, 2020
                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
WEIDE & MILLER, LTD.
10655 PARK RUN DR.,
      SUITE 100
     LAS VEGAS,             fca-w-1147                                    2
   NEVADA 89144
   (702) 382-4804
